Citation Nr: 1733207	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-46 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 9, 2013.  

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to service connection for a skin disorder.

4. Entitlement to a total rating based on individual unemployability (TDIU) prior to May 9, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the course of the appeal, the RO granted a 70 percent disability rating for PTSD effective May 9, 2013.  A TDIU was also assigned from that date.  At the hearing before the undersigned, it was noted that the Veteran was satisfied with the assignment of the 70 percent rating and the grant of TDIU from May 2013, and desired to continue the appeal for an increased rating for PTSD prior to that date, to include the assignment of a TDIU from an earlier date.  The issues have been so characterized on the title page.

The Board previously remanded this case for additional development in March 2014 and March 2016.  The case has been returned to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a March 2017 Travel Board hearing.  A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issues of compensable rating for bilateral hearing loss, service connection for a skin disorder, and a TDIU prior to May 9, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 19, 2013, it is as likely as not that the Veteran has experienced near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work setting); inability to establish and maintain effective relationships, resulting in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

2. Although the Veteran reported to have memory loss, the evidence relevant for the period since the claim date to present does not show gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others.  He has been independent in all of his activities of daily living.  The Veteran does not suffer from disorientation to time or place.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent rating, but no higher, for PTSD have met since the November 20, 2008, date of claim for an increase.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103 (a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA has made reasonable efforts to assist the Veteran by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (c) (2016).

The Veteran was also provided with VA examinations with the latest dated in November 2014.  The examination is adequate, as the examiner reviewed the Veteran's medical history, including his STRs, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his PTSD.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014).  

II. Increased Rating

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

Entitlement to a 100 percent scheduler evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a) (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning score scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Because this case was pending before the effective date of the regulatory change, the Board may consider the several global assessment of functioning scores assigned by VA examiners and other mental health personnel.  See 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).

Under DMS-IV, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Legal Analysis

In a January 2009 VA PTSD examination, the Veteran was noted to have the following symptoms: sleep problems, social isolation, anger problems, hyperarousal, intrusive thoughts of the war, and attempts to avoid reminders of the war.  His symptoms affected his daily functioning, which resulted in social and occupational problems.  He was not able to get along with most people in his original family and other people in general.  

The examiner observed that his appearance, hygiene, and behavior were appropriate.  Mood swings were ranging from intensely angry to dysphoric and anxious.  Orientation, communication, and speech were found within normal limits.  Panic attacks were absent.  There was no suspiciousness present.  No delusional/hallucination history nor delusion/hallucination were observed at the time of examination.  Further, thought processes were found appropriate.  Memory was within normal limits.  Suicidal ideation was absent.  Homicidal ideation was also absent.  The examiner observed avoidance, intolerance, impatience, angry affect.  The Veteran was diagnosed with PTSD and given a GAF score of 53-54.    

In a January 2009 lay statement, an individual who worked with the Veteran for 28 years stated that he did not want to "deal with" the Veteran due to his angry and hostile attitude.  

In a January 2009 lay statement, the Veteran's daughter observed a continued lack of interest in the family relations and that he kept to himself.  Sometimes, she said, his depression could last months.  She indicated that the Veteran had been violent and she "learned to compensate."  Whenever he attempted to go back to work, he ended up fighting with customers about something irrational or "made up in his head," which resulted in not getting the work he desperately needed.  Many people could not work with him.  

In a May 2013 VA PTSD examination, the Veteran was diagnosed with chronic PTSD, depressive disorder, not otherwise specified (NOS), polysubstance dependence, cognitive disorder NOS.  The Veteran reported the following symptoms: negative mood, tearfulness, amotivation to engage in activities of daily living, denies history of suicidal ideation or homicidal ideation.  Also reported were problems with memory, executive functioning, and various cognitive abilities.  The Veteran was determined to have occupational and social impairment with deficiencies in most areas, such as work, school, family relationship, judgment, thinking and/or mood.  The symptoms observed were: depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence.  A score of 50 was assigned for his GAF.  

In a November 2014 VA PTSD examination, the Veteran was diagnosed with PTSD and recurrent and severe major depressive disorder.  The symptoms observed were: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner observed that the Veteran arrived on time for his appointment.  Grooming and hygiene were good.  He was alert and cooperative throughout the examination.  Expressive speech was fluent, thought processes were logical.  Veteran described his mood was "scared," and affect was congruent with his mood state.  He denied any suicidal/homicidal ideation, plan, or intent.  There were no indications of delusions, hallucinations, or other signs of frank psychosis.  Insight and judgment were intact.  It was determined that his PTSD had occupational and social impact with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Board finds that the Veteran's symptomatology more nearly approximates the 70 percent criteria prior to May 19, 2013, because the record summarized above indicates that even before May 19, 2013, he suffered from near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work setting); inability to establish and maintain effective relationships, resulting in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

Here, the January 2009 statement by the Veteran's daughter demonstrates that the Veteran had been experiencing near-continuous depression affecting his ability to function appropriately and effectively and impaired impulse control such as unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances in work setting, and inability to establish and maintain effective relationships.  Indeed, according to the daughter, the Veteran had depression that lasted for months since she was a child, and during such time, he could become violent.  Further, it is noted in the statement that whenever the Veteran attempted to return to work, he ended up fighting with customers about something irrational or something that he made up in his mind.  She also observed that the Veteran had continued lack of interest in his family and kept to himself.  The statement from someone who worked with him for 28 years through general contracts also supports the daughter's observation on the Veteran's difficulty in adapting to stressful circumstances in work setting and inability to establish and maintain effective relationships.  

Neither January 2009 nor May 2013 examinations reported suicidal ideation, illogical, obscure, or irrelevant speech, special disorientation, or neglect of personal appearance and hygiene.  Further, the GAF scores provided in those examinations do not differ dramatically; January 2009 exam gave GAF 53-54, whereas May 2013 exam gave GAF 50.  The score of 53-54 is closer to 50 than the 61-70 range for the next severity in the GAF scale.  

Therefore, after carefully reviewing the extensive VA clinical data pertaining to the Veteran's service-connected PTSD and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for the 70 percent evaluation for PTSD have been met for the period prior to May 19, 2013, beginning November 20, 2008, his date of claim for an increase.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016); 38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

However, the Veteran's symptomatology does not meet the criteria for the 100 percent disabling prior to May 19, 2013.  Although the Veteran reported to have memory loss, the evidence of record does not show gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others at any time since the claim date.  The evidence demonstrates that he is independent in all of his activities of daily living.  

In conclusion, the Board finds that it is as likely as not that the Veteran's PTSD symptoms are fully and appropriately addressed by the criteria for a 70 percent rating prior to May 19, 2013 also, but there is no suggestion that the Veteran suffered from any of the symptoms listed in the 100 percent criterion at any pertinent time since during the appeal.  Therefore, a 100 percent rating for PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 


ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted as of November 20, 2008, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As for the remaining issues, additional development is indicated. 

During the March 2017 Board hearing, the Veteran testified that his hearing was getting worse to the point of acquiring a new set of hearing aids.  March 2017 Travel Board hearing transcript, at 3. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran had a VA examination for compensation and pension purposes in November 2014 most recently.  

Thus, the Veteran should be provided an opportunity to report for current VA examination to ascertain the current severity of his service-connected bilateral hearing loss.

As for the Veteran's skin disorder, a VA examination must be conducted to ascertain the nature and etiology of his disability.  There is some history of skin pathology in service and thereafter, warranting an examination to detail etiology.

Here, the evidence indicates that in February 1968, the Veteran reported to medical personnel during service for his skin rash on his face and head that had appeared when he went outside.  February 1968 service treatment record.  Even after separation, the Veteran reported his skin problems to VA doctors and diagnosed with actinic keratosis, porphyria curanea tarda, and skin disorder, not otherwise specified.  See e.g., February 2014 VA treatment record problem list.  The Board finds that the medical evidence of record is insufficient in detail and specificity to determine what exactly the Veteran's claimed disorder is and ascertain the nature and etiology of the Veteran's disorder.  But the Veteran has never been afforded a medical examination.  

As to the TDIU claim prior to May 9. 2013, this issue was essentially raised at the Travel Board hearing and requires development and initial review by the AOJ.  Specifically, evidence variously contains information that the Veteran last worked at years between 2004 and 2012.  There is also some suggestion that he worked until the onset of multiple sclerosis.  These matters need to be clarified, notice as to evidence needed to substantiate the claim, and initial AOJ review is needed.


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  The Veteran's assistance in identifying the records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Provide the Veteran with notice of evidence needed to substantiate his claim for TDIU prior to May 9, 2013.  Developed the facts needed to adjudicate the issue, to include a work history from the Veteran and determine whether a Social Security Disability determination was ever made.  If so, records should be obtained as indicated.

3. Schedule the Veteran for a VA audiology  examination to address the nature and severity of his bilateral hearing loss.  The audiologist is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  Audiometric testing should be conducted in accordance with applicable procedures.  A complete rationale for any opinions expressed must be provided. 

4. Also, schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his skin disorder.  The examiner must be provided access to Virtual VA and VBMS.  The examiner must specify in the report that these records have been reviewed.  After a thorough review of the claims file and medical history, the examiner is requested to address the following questions:

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder had its onset in, is otherwise etiologically related to, or is aggravated by an event, injury, or disease during the Veteran's active service.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

5. After the development requested has been completed, the AOJ should review any examination report and check the qualification of the examiner to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. Then, the AOJ should readjudicate the remaining claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


